Holmes, J.,
dissenting. I dissent due to the majority’s failure to recognize the conclusiveness of the insurance binder in question.
A binder of insurance is deemed to consist of the standard policy and any additional coverage requested by the insured. A binder has generally been defined as an instrument which is used when a policy cannot immediately be issued, to evidence that coverage attaches at a specific time and continues until the policy is issued. 43 American Jurisprudence 2d (1982) 304, Insurance, Section 219. It is well-settled that when the issuance of a binder is followed by the delivery of a written policy, the terms of the binder are to be found in the insurance policy. 2 Couch on Insurance 2d (1984) 71, Section 14:37. In addition, the binder incorporates the very terms of the policy ordinarily issued by the insurer to insure like risks. Id. at 68, Section 14:35.
The standard policy issued by appellant Nationwide Mutual, which provides the increased uninsured motorists coverage as requested by Stornse, always includes Endorsement 1604. In fact, Nationwide Mutual does not offer such a policy without the endorsement. Based on the above-mentioned authority, it does not matter if Stornse received the endorsement because the binder necessarily includes the endorsement as it is stan*112dard within the insurance policy. Therefore, the court of appeals committed error in finding a genuine issue of material fact in whether Stornse actually received the endorsement.
This state and other jurisdictions have consistently recognized that, as a matter of law, an insurance binder incorporates all of the terms and provisions of the policy for which application was made.4 In these cases it is conclusively presumed, in the absence of evidence to the contrary, that the parties contemplated the standard policy containing the usual conditions and limitations.
There is a total lack of evidence in the record that the parties intended anything but the standard automobile insurance policy issued by Nationwide Mutual which included the requested increase in uninsured motorists coverage. This standard policy is exactly what Stornse wanted and agreed upon. Thus, appellees are bound by the terms of the policy which includes Endorsement 1604.
Therefore, I would reverse the judgment of the court of appeals as the trial court properly granted partial summary judgment in favor of appellants.

 See Ins. Co. of Valley of Va. v. Mordecai (1859), 63 U.S. 111; Great American Ins. Co. v. Maxey (C.A. 5, 1951), 193 F. 2d 151; Republic Ins. Co. v. French (C.A. 10, 1950), 180 F. 2d 796; Livingston v. American Title & Ins. Co. (Fla. App. 1961), 133 So. 2d 483; Queen Ins. Co. v. Hartwell Ice & Laundry Co. (1910), 7 Ga. App. 787, 68 S.E. 310; Altrocchi v. Hammond (1958), 17 Ill. App. 2d 192, 149 N.E. 2d 646; Jennings v. Illinois Auto. Club (1943), 319 Ill. App. 587, 49 N.E. 2d 847; Reynolds v. Northwestern Mut. Life Ins. Co. (1920), 189 Iowa 76, 176 N.W. 207; DeCesare v. Metropolitan Life Ins. Co. (1932), 278 Mass. 401, 180 N.E. 154; Mutual Fire Ins. Co. v. Goldstein (1912), 119 Md. 83, 86 A. 35; Robinson v. State Farm Mut. Auto. Ins. Co. (1972), 188 Neb. 470, 197 N.W. 2d 396; Allen v. Metropolitan Life Ins. Co. (1965), 44 N.J. 294, 208 A. 2d 638; Seiderman v. Herman Perla, Inc. (1935), 268 N.Y. 188, 197 N.E. 190; Cees Restaurant, Inc. v. Lobdell (1965), 15 N.Y. 2d 275, 206 N.E. 2d 180; Reishus v. Implement Dealers Mut. Ins. Co. (N.D. 1962), 118 N.W. 2d 673; Schaible v. Louisville Title Ins. Co. (1963), 118 Ohio App. 328 [25 O.O.2d 190]; Eureka Ins. Co. v. Robinson, Rea & Co. (1867), 56 Pa. 256, 94 Am. Dec. 65; Hyder v. Metropolitan Life Ins. Co. (1937), 183 S.C. 98, 190 S.E. 239; Epstein v. Great American Ins. Co. (1965), 54 Term. App. 447, 392 S.W. 2d 331; Annotation (1967), 12 A.L.R. 3d 1304.